         Case 3:20-cv-02731-VC Document 1054 Filed 02/23/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  ANGEL DE JESUS ZEPEDA RIVAS, et                    Case No. 20-cv-02731-VC
  al.,
                 Plaintiffs,                         ORDER DENYING MOTION TO
                                                     DISMISS, MOTION TO STRIKE, AND
          v.                                         MOTION TO TRANSFER
  DAVID JENNINGS, et al.,                            Re: Dkt. No. 979
                 Defendants.

       The motion to dismiss is denied. The GEO defendants clearly qualify as state actors for
purposes of the plaintiffs’ constitutional claim for the reasons set forth in Pollard v. The GEO
Group, Inc., 629 F.3d 843, 854-58 (9th Cir. 2010), reversed on other grounds by Minneci v.
Pollard, 565 U.S. 118 (2012), as well as in Judge Motz’s concurrence in Holly v. Scott, 434 F.3d
287, 297-302 (4th Cir. 2006) (Motz, J., concurring).
       The motion to strike is denied as unnecessary. It is understood that to the extent the
plaintiffs are seeking habeas relief, they will not be able to obtain it by way of a judgment
against the GEO defendants. See Saravia v. Sessions, 280 F. Supp. 3d 1168, 1183-1187 (N.D.
Cal. 2017). There is no need to strike anything from the complaint.
       The motion to transfer is denied as frivolous. A transfer at this late stage of the case
would obviously be inconvenient for everyone involved. (Everyone, that is, except the
undersigned judge and his law clerk.)

       IT IS SO ORDERED.

Dated: February 23, 2021
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
Case 3:20-cv-02731-VC Document 1054 Filed 02/23/21 Page 2 of 2




                              2
